Name: 2011/451/EU: Council Decision of 19Ã July 2011 appointing two Slovakian members and four Slovakian alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2011-07-23

 23.7.2011 EN Official Journal of the European Union L 193/26 COUNCIL DECISION of 19 July 2011 appointing two Slovakian members and four Slovakian alternate members of the Committee of the Regions (2011/451/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Slovakian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Two members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Andrej Ã URKOVSKÃ  and Mr FrantiÃ ¡ek KNAPÃ K. Three alternate members seats have become vacant following the end of the terms of office of Mr Jozef PETUÃ Ã K, Mr JÃ ¡n BLCHÃ Ã  and Mr Remo CICUTTO. An alternate members seat has become vacant following the appointment of Mr Milan FTÃ Ã NIK as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Milan FTÃ Ã NIK, primÃ ¡tor hl. mesta Bratislava  Mr Richard RAÃ I, primÃ ¡tor mesta KoÃ ¡ice and (b) as alternate members:  Mr Jozef DVONÃ , primÃ ¡tor mesta Nitra  Mr VladimÃ ­r BAJAN, starosta MÃ  Bratislava-PetrÃ ¾alka  Mr Alexander SLAFKOVSKÃ , primÃ ¡tor mesta LiptovskÃ ½ MikulÃ ¡Ã ¡  Mr Marek TURANSKÃ , starosta obce Voderady. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 July 2011. For the Council The President M. SAWICKI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.